      
        Exhibit 10.23      
    



 
AVISTAR COMMUNICATIONS CORPORATION




CONVERTIBLE NOTE PURCHASE AGREEMENT


 




Dated as of January 4, 2008
 




--------------------------------------------------------------------------------

      
        Exhibit 10.23      
    
 


 
AVISTAR COMMUNICATIONS CORPORATION
CONVERTIBLE NOTE PURCHASE AGREEMENT
 
 
This Convertible Note Purchase Agreement (this “Agreement”) is made and entered
into as of January 4, 2008 by and between Avistar Communications Corporation, a
Delaware corporation (the “Company”), and each of the purchasers listed on
Schedule A attached hereto (collectively, the “Purchasers” and each
individually, a “Purchaser”).
 
RECITALS
 
WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, certain convertible subordinated secured
promissory notes on the terms and conditions set forth in this Agreement;
 
WHEREAS, the Company’s obligations under the convertible subordinated secured
notes will be secured pursuant to the terms of a Security Agreement among the
Company and the Purchasers of even date herewith (the “Security Agreement”); and
 
NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.  AGREEMENT TO PURCHASE AND SELL STOCK
 
. 
 
(a)  Authorization
 
.  The Board of Directors of the Company has authorized the issuance, pursuant
to the terms and conditions of this Agreement, of up to $7,000,000 in aggregate
principal amount of 4.5% convertible subordinated secured promissory notes due
2010 in the form attached hereto as Exhibit A (each individually a “Note” and
collectively the “Notes”).
 
(b)  Agreement to Purchase and Sell Securities
 
.  Subject to the terms and conditions of this Agreement, each Purchaser
severally agrees to purchase, and the Company agrees to sell and issue to each
Purchaser, at the Closing (as defined below), a Note in the initial principal
amount set forth opposite such Purchaser’s name on Schedule A attached
hereto.  The purchase price of each Note shall be the principal amount of such
Note as set forth on Schedule A.
 
(c)  Use of Proceeds
 
.  The Company intends to utilize the net proceeds from the sale of the Notes
for general corporate purposes and, at the Company’s option, to repay the
Company’s obligations, if any, to JPMorgan Chase Bank, N.A. under the Company’s
revolving line of credit with such bank.
 
2.  CLOSING. 
 
(a)  Closing.  The purchase and sale of the Notes shall take place, upon the
satisfaction of the closing conditions set forth in Sections 7 and 8 hereof, at
the offices of Wilson
 

--------------------------------------------------------------------------------


Sonsini Goodrich & Rosati, Professional Corporation, 650 Page Mill Road, Palo
Alto, California, at 10:00 a.m. California time, as soon as practicable but in
any event, subject to applicable law, no later than two (2) business days after
the last of the conditions set forth in Sections 7 and 8 hereof has been
satisfied, or at such other time and place as the Company and the Purchasers
mutually agree upon (which time and place are referred to in this Agreement as
the “Closing”).  The date of such Closing is referred to herein as the “Closing
Date.”
 
(b)  Delivery.  At the Closing or promptly thereafter, the Company shall issue
to each Purchaser, against delivery of payment of the amount set forth opposite
such Purchaser’s name on Schedule A, a signed original Note issued in the name
of each Purchaser, with the initial principal amount set forth opposite such
Purchaser’s name on Schedule A and bearing the legend set forth in Section 6(h)
herein and such other legends as may be contemplated by this Agreement.  Closing
documents may be delivered by facsimile.
 
3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby
represents and warrants to each Purchaser that the statements in this Section 3
are true and correct, except as set forth in the Company Disclosure Schedule
attached hereto as Schedule B (the “Disclosure Schedule”) and delivered to the
Purchasers concurrently herewith:
 
(a)  Organization Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all corporate power and authority required to
(a) carry on its business as presently conducted and (b) enter into this
Agreement and the other agreements, instruments and documents contemplated
hereby, and to consummate the transactions contemplated hereby and thereby.  The
Company is qualified to do business and is in good standing in each jurisdiction
in which the failure to so qualify would have a Material Adverse Effect on the
Company.  As used in this Agreement, “Material Adverse Effect” means a material
adverse effect on, or a material adverse change in, the business, operations,
prospects, financial condition or results of operations of the applicable party
and its subsidiaries, taken as a whole.
 
(b)  Capitalization.  The capitalization of the Company, without giving effect
to the transactions contemplated by this Agreement, is as follows.  As of
December 19, 2007, the authorized stock of the Company consisted of
(i) 250,000,000 shares of Common Stock, of which 34,495,932 shares were issued
and outstanding; and (ii) 10,000,000 shares of Preferred Stock, none of which
were issued and outstanding.  All such shares of Common Stock and Preferred
Stock have been duly authorized, and all such issued and outstanding shares of
Common Stock have been validly issued, and are fully paid and nonassessable.  No
such outstanding shares of Common Stock were issued in violation of any
pre-emptive rights.
 
As of December 19, 2007, the Company had also reserved (net of exercises and
purchases): (i) 10,316,898 shares of Common Stock for issuance upon exercise of
options granted under the Company’s 2000 Stock Option Plan; (ii) 480,150 shares
of Common Stock for issuance upon exercise of options granted under the
Company’s 1997 Stock Option Plan; (iii) 1,301,967 shares of Common Stock for
issuance to employees of the Company under the Company’s
 
-2-

--------------------------------------------------------------------------------


Employee Stock Purchase Plan; and (iv) 1,102,750 shares of Common Stock for
issuance upon exercise of options granted under the Company’s 2000 Director
Option Plan (the 1997 Stock Option Plan, together with the 2000 Stock Option
Plan and the 2000 Director Option Plan, the “Company’s Stock Option
Plans”).  All shares of Common Stock subject to issuance as aforesaid, upon
issuance on the terms and conditions specified in the instruments pursuant to
which they are issuable, will be duly authorized, validly issued, fully paid and
nonassessable.  Except as provided in this Agreement, and except for the
(i) shares of Common Stock subject to outstanding options issued under the
Company’s Stock Option Plans and Employee Stock Purchase Plan, and (ii) shares
of Common Stock reserved for future issuance pursuant to the Company’s Stock
Option Plans and Employee Stock Purchase Plan, there are no other equity
securities, options, warrants, calls, rights, commitments or agreements of any
character to which the Company is a party or by which it is bound obligating the
Company to issue, deliver, sell, repurchase or redeem, or cause to be issued,
delivered, sold, repurchased or redeemed, any shares of the capital stock of the
Company or obligating the Company to grant, extend or enter into any such equity
security, option, warrant, call, right, commitment or agreement.
 
(c)  Subsidiaries.  Except for Avistar Financial Corporation and Avistar Systems
U.K. Limited, the Company does not have any subsidiaries, nor does the Company
own any capital stock, assets comprising the business of, obligations of, or any
other interest (including any equity or partnership interest) in, or any
outstanding loan or advance to or from, any person or entity.
 
(d)  Due Authorization.  All corporate actions on the part of the Company
necessary for the authorization, execution, delivery of, and the performance of
all obligations of the Company under this Agreement, the Notes and the Security
Agreement (collectively, the “Transaction Documents”) and the authorization,
issuance, reservation for issuance and delivery of all of the Notes being sold
under this Agreement and the shares of Common Stock issuable upon conversion of
the Notes (the “Conversion Shares”) have been taken, and the Transaction
Documents constitute the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with their terms, except (a) as
may be limited by (i) applicable bankruptcy, insolvency, reorganization or
others laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) the effect of rules of law governing the
availability of equitable remedies and (b) as rights to indemnity or
contribution may be limited under federal or state securities laws or by
principles of public policy thereunder.
 
(e)  Valid Issuance of Stock.  The Notes, upon payment therefor by the
Purchasers in accordance with this Agreement, and the Conversion Shares, upon
their issuance in accordance with the Notes, will be duly authorized, validly
issued, fully paid and non-assessable.
 
(f)  Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, or notice
to, any federal, state or local governmental authority on the part of the
Company is required in connection with the issuance of the Notes and the
Conversion Shares to the Purchasers, or the consummation of the other
transactions contemplated by this Agreement, except (i) such filings as have
been made prior to the date hereof, (ii) the filing of a notification form with
The Nasdaq Stock Market, Inc. (“Nasdaq”),
 
-3-

--------------------------------------------------------------------------------


(iii) the filing of a Form D with respect to the Notes as required by
Regulation D promulgated under the Securities Act, and (iv) such additional
post-Closing filings as may be required to comply with applicable state and
federal securities laws.
 
(g)  Non-Contravention.  The execution, delivery and performance of this
Agreement by the Company, and the consummation by the Company of the
transactions contemplated hereby (including issuance of the Notes and the
Conversion Shares), do not: (i) contravene or conflict with the Amended and
Restated Certificate of Incorporation or Bylaws of the Company, each as amended;
(ii) constitute a material violation of any provision of any federal, state,
local or foreign law binding upon or applicable to the Company; or
(iii) constitute a default or require any consent under, give rise to any right
of termination, cancellation or acceleration of, or to a loss of any material
benefit to which the Company is entitled under, or result in the creation or
imposition of any lien, claim or encumbrance on any assets of the Company under,
any material contract to which the Company is a party or any material permit,
license or similar right relating to the Company or by which the Company may be
bound or affected.
 
(h)  Litigation.  There is no action, suit, proceeding, claim, arbitration or
investigation (“Action”) pending or, to the Company’s knowledge, threatened:
(a) against the Company, its activities, properties or assets, or any officer,
director or employee of the Company in connection with such officer’s,
director’s or employee’s relationship with, or actions taken on behalf of, the
Company, that, if determined adversely to the Company, is reasonably likely to
have a Material Adverse Effect on the Company, or (b) that seeks to prevent,
enjoin, alter or delay the transactions contemplated by this Agreement
(including issuance of the Notes and the Conversion Shares).  The Company is not
a party to or subject to the provisions of, any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality that is
reasonably likely to have a Material Adverse Effect on the Company.  No Action
by the Company is currently pending nor does the Company intend to initiate any
Action that is reasonably likely to have a Material Adverse Effect on the
Company.
 
(i)  Compliance with Law and Charter Documents.  The Company is not in violation
or default of any provisions of its Amended and Restated Certificate of
Incorporation or Bylaws.  The Company has complied in all respects and is in
compliance with all applicable statutes, laws, rules, regulations and orders of
the United States of America and all states thereof, foreign countries and other
governmental bodies and agencies having jurisdiction over the Company’s business
or properties, including without limitation, laws, rules, regulations or orders
relating to the export or import of goods as technology, except for any instance
of non-compliance that has not had, and would not reasonably be expected to
have, a Material Adverse Effect on the Company.
 
(j)  SEC Documents. 
 
(1)  Reports.  The Company has made available to the Purchasers prior to the
date hereof copies of its Annual Report on Form 10-K for the fiscal year ended
December 31, 2006, its quarterly report on Form 10-Q for the fiscal quarter
ended September 30, 2007, its Current Reports on Form 8-K filed since such
report on Form 10-Q and its Proxy Statement on
 
-4-

--------------------------------------------------------------------------------


Schedule 14A for its 2007 Annual Meeting of Stockholders filed by the Company
with the SEC (the Form 10-K, Form 10-Q, Form 8-Ks and Schedule 14A are
collectively referred to herein as the “SEC Documents”).  Each of the SEC
Documents, as of the respective date thereof (or if amended or superseded by a
filing prior to the Closing Date, then on the date of such filing), did not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
(2)  Financial Statements.  The financial statements of the Company in the SEC
Documents present fairly, in accordance with generally accepted accounting
principles (“GAAP”), the financial position of the Company as of the dates
indicated, and the results of its operations and cash flows for the period
therein specified, subject, in the case of unaudited financial statements for
interim periods, to normal year-end audit adjustments.
 
(k)  Absence of Certain Changes Since Balance Sheet Date.  Since September 30,
2007, the business and operations of the Company have been conducted in the
ordinary course consistent with past practice, and there has not been:
 
(i)  any declaration, setting aside or payment of any dividend or other
distribution of the assets of the Company with respect to any shares of capital
stock of the Company or any repurchase, redemption or other acquisition by the
Company or any subsidiary of the Company of any outstanding shares of the
Company’s capital stock, other than the repurchase of Common Stock acquired upon
the exercise of stock options from former employees or consultants of the
Company pursuant to existing contractual agreements;
 
(ii)  any damage, destruction or loss, whether or not covered by insurance,
except for such occurrences, individually and collectively, that have not had,
and would not reasonably be expected to have, a Material Adverse Effect on the
Company;
 
(iii)  any waiver by the Company of a valuable right or of a material debt owed
to it;
 
(iv)  any change by the Company in its accounting principles, methods or
practices or in the manner it keeps its accounting books and records, except any
such change required by a change in GAAP or by the SEC; or
 
(v)  any other event or condition of any character, except for such events and
conditions that have not resulted, and are not expected to result, either
individually or collectively, in a Material Adverse Effect on the Company.
 
(l)  Intellectual Property.  The Company owns or possesses adequate rights to
use all patents, patent rights, inventions, trade secrets, know-how, trademarks,
service marks, trade names, copyrights or other information (collectively,
“Intellectual Property”), which are necessary to conduct its businesses as
currently conducted, except where the failure to currently own or possess would
not result, either individually or in the aggregate, in a Material Adverse
Effect on the Company.  The Company has not received any notice of, and has no
knowledge of, any infringement
 
-5-

--------------------------------------------------------------------------------


of or conflict with asserted rights of others with respect to any Intellectual
Property which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect on the Company, and to the Company’s knowledge, none of the
patent rights owned or licensed by the Company are unenforceable or
invalid.  The Company has entered into proprietary rights agreements with its
key employees to protect its Intellectual Property.  The Company has not
received notice that any of its employees is infringing the proprietary rights
of others.  Section 3(l) of the Disclosure Schedule contains a complete and
accurate list of the registered patents, trademarks, copyrights and domain names
owned by the Company and their respective expiration dates, if applicable.
 
(m)   Registration Rights.  Except as contemplated by Section 5 herein, the
Company is not currently subject to any agreement providing any person or entity
any rights (including piggyback registration rights) to have any securities of
the Company registered with the SEC or registered or qualified with any other
governmental authority.
 
(n)  Title to Property and Assets.  Except as set forth in the Amended and
Restated Security Agreement between the Company and JPMorgan Chase Bank, N.A.
dated December 17, 2007, the properties and assets of the Company are owned by
the Company free and clear of all mortgages, deeds of trust, liens, charges,
encumbrances and security interests except for statutory liens for the payment
of current taxes that are not yet delinquent and for which adequate reserves
have been created and liens, encumbrances and security interests that arise in
the ordinary course of business and do not in any material respect affect the
properties and assets of the Company.  With respect to the property and assets
it leases, the Company is in compliance with such leases in all material
respects.
 
(o)  Taxes.  The Company has filed all necessary federal, state, and foreign
income and franchise tax returns due prior to the date hereof or requested
available extensions thereof and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of any material tax deficiency which
has been or might be asserted or threatened against it.
 
(p)  Insurance.  The Company maintains and will continue to maintain insurance
of the types and in the amounts that the Company reasonably believes is prudent
and adequate for its business, all of which insurance is in full force and
effect.
 
(q)  Broker’s or Finder’s Fee.  Except as set forth in the engagement letter
between the Company and RBC Capital Markets dated June 7, 2007 as amended on
September 26, 2007, no agent, broker, person or firm acting on behalf of the
Company or any of the Company’s subsidiaries is, or will be, entitled to any
fee, commission or brokers or finder’s fees from any of the parties hereto, or
from any person controlling, controlled by, or under common control with any of
the parties hereto, in connection with this Agreement or any of the transactions
contemplated hereby.
 
(r)  Foreign Corrupt Practices.  Neither the Company nor any director, officer,
employee, agent or other person acting on behalf of the Company, nor any
subsidiary of the Company, has, in the course of that person’s actions for, or
on behalf of, the Company, (a) used any corporate assets for any unlawful
contribution, gift, entertainment or other unlawful expenses
 
-6-

--------------------------------------------------------------------------------


relating to political activity, (b) made any direct or indirect unlawful payment
to any foreign or domestic governmental official or employee, (c) violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
or (d) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic governmental official or employee.
 
(s)  Employee Benefit Plans.  Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
affiliates has been maintained in compliance with its terms and the requirements
of any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”);
no prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred with respect to any such plan, excluding
transactions effected pursuant to a statutory or administrative exemption; and
for each such plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.
 
(t)  Environmental Compliance.  The Company has operated its business in
material compliance with all applicable foreign, federal, state or local laws
relating to the protection of human health and the environment (“Environmental
Laws”).  The Company has all the material permits required under applicable
Environmental Laws for the conduct of its business and for the operations on, in
or at it places of businesss (the “Environmental Permits”) and the Company is in
material compliance with the terms and conditions of all such Environmental
Permits.  There exists no environmental condition that requires reporting,
investigation, assessment, cleanup, remediation or any other type of response
action pursuant to any Environmental Law or that could be the basis for any
material liability of the Company pursuant to any Environmental Law.
 
(u)  Tax Returns and Payments.  The Company has timely filed all tax returns and
reports (federal, state and local) as required by law. These returns and reports
are true and correct in all material respects. The Company has paid all taxes
and other assessments due, except those contested by it in good faith. None of
the Company’s federal income tax returns and none of its state income or
franchise tax or sales or use tax returns has ever been audited by governmental
authorities. The Company has made adequate provisions on its books of account
for all taxes, assessments, and governmental charges with respect to its
business, properties, and operations. The Company has withheld or collected from
each payment made to each of its employees, the amount of all taxes, including,
but not limited to, federal income taxes, Federal Insurance Contribution Act
taxes and Federal Unemployment Tax Act taxes required to be withheld or
collected therefrom, and has paid the same to the proper tax receiving officers
or authorized depositaries.
 
-7-

--------------------------------------------------------------------------------


4.  REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE PURCHASERS.  Each
Purchaser hereby represents and warrants to the Company severally and not
jointly, and agrees that:
 
(a)  Power and Authority.  Such Purchaser has all requisite authority, including
in the case of non-individual Purchasers, all trustee, corporate, membership or
partnership power and authority required to enter into this Agreement and the
other agreements, instruments and documents contemplated hereby, and to
consummate the transactions contemplated hereby and thereby.
 
(b)  Authorization.  With respect to non-individual Purchasers, the execution of
this Agreement has been duly authorized by all necessary trustee, corporate,
membership or partnership action on the part of such Purchaser.  This Agreement
constitutes such Purchaser’s legal, valid and binding obligation, enforceable in
accordance with its terms, except (a) as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
(ii) the effect of rules of law governing the availability of equitable remedies
and (b) as rights to indemnity or contribution may be limited under federal or
state securities laws or by principles of public policy thereunder.
 
(c)  Litigation.  There is no Action pending against such Purchaser that seeks
to prevent, enjoin, alter or delay the transactions contemplated by this
Agreement.
 
(d)  Purchase for Own Account.  The Note being acquired by such Purchaser is
being acquired for investment for such Purchaser’s own account, not as a nominee
or agent, and not with a view to the public resale or distribution thereof
within the meaning of the Securities Act, and such Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  With respect to any Purchaser that is not a natural person, such
Purchaser also represents that it has not been formed for the specific purpose
of acquiring the Note and that, as of the date hereof, and except as disclosed
in such Purchaser’s public filings with the SEC or in Schedule C to this
Agreement, it is not the beneficial owner of any shares of Common Stock of the
Company.
 
(e)  Investment Experience.  Such Purchaser understands that the purchase of the
Note involves substantial risk.  Such Purchaser has experience as an investor in
securities of companies and acknowledges that it is able to fend for itself, can
bear the economic risk of its investment in the Note and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of this investment in the Note and protecting its own interests
in connection with this investment.
 
(f)  Accredited Purchaser Status.  Such Purchaser is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act.
 
(g)  Reliance Upon Purchaser’s Representations.  Such Purchaser understands that
the issuance and sale of the Note to it and the issuance of Common Stock to
Purchaser in the event of conversion of the Note will not be registered under
the Securities Act on the ground that such issuance and sale will be exempt from
registration under the Securities Act pursuant to Regulation D
 
-8-

--------------------------------------------------------------------------------


promulgated under the Securities Act and/or Section 4(2) of the Securities Act,
and that the Company’s reliance on such exemptions is based on such Purchaser’s
representations set forth herein.
 
(h)  Receipt of Information.  Such Purchaser has had an opportunity review the
SEC Documents and to ask questions and receive answers from the Company
regarding the terms and conditions of the issuance and sale of the Note and the
Conversion Shares and the business, properties, prospects and financial
condition of the Company and to obtain any additional information requested and
has received and considered all information it deems relevant to make an
informed decision to purchase the Note.
 
(i)  HSR Compliance. 
 
(i)  Such Purchaser is its own “ultimate parent entity” as defined in the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”).
 
(ii)  Such Purchaser will hold less than $50,000,000 in voting securities of the
Company following execution of this Agreement and conversion of the Notes and
conversion of the Note, as valued under the HSR Act.
 
(j)  Forms 13D or 13G.  Such Purchaser has filed or will file promptly with the
SEC any reports regarding its ownership of the Company’s Common Stock as
required by Section 13(d) or Section 13(g) of the Exchange Act and the rules and
regulations promulgated thereunder.  If such Purchaser is required to file such
SEC reports regarding its ownership of the Company’s Common Stock, such
Purchaser will fully and accurately reflect the purchase of the Note by such
Purchaser.
 
(k)  Reporting Obligations Pursuant to Section 16.  Such Purchaser has filed or
will file promptly with the SEC any reports required to be filed pursuant to
Section 16(a) of the Exchange Act and the rules and regulations promulgated
thereunder by such Purchaser and, in the case of non-individual Purchasers,
their officers, directors, employees or affiliates, within the time such filings
are required to be made.
 
5.  REGISTRATION; COMPLIANCE WITH THE SECURITIES ACT. 
 
(a)  Certain Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:
 
(i)  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.
 
(ii)  “Holder” shall mean any Purchaser who holds Registrable Securities and any
holder of Registrable Securities to whom the registration rights conferred by
this Agreement have been duly and validly transferred in accordance with Section
5(j) of this Agreement.
 
-9-

--------------------------------------------------------------------------------


(iii)  “Indemnified Party” shall have the meaning set forth in Section
5(e)(iii) hereto.
 
(iv)  “Indemnifying Party” shall have the meaning set forth in Section
5(e)(iii) hereto.
 
(v)  “Other Selling Stockholders” shall mean persons other than Holders who, by
virtue of agreements with the Company, are entitled to include their Other
Shares in certain registrations hereunder.
 
(vi)  “Other Shares” shall mean shares of Common Stock, other than Registrable
Securities (as defined below), (including shares of Common Stock issuable upon
conversion of shares of any currently unissued series of Preferred Stock of the
Company) with respect to which registration rights have been or will be granted.
 
(vii)  “Registrable Securities” shall mean (i) shares of Common Stock issued or
issuable upon conversion of the Notes issued pursuant to this Agreement and
(ii) any Common Stock issued as a dividend or other distribution with respect to
or in exchange for or in replacement of the shares referenced in (i) above;
provided, however, that Registrable Securities shall not include any shares of
Common Stock described in clause (i) or (ii) above which have previously been
registered or which have been sold to the public either pursuant to a
registration statement or Rule 144, or which have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
validly assigned in accordance with this Agreement.
 
(viii)  The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.
 
(ix)  “Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, fees and disbursements of a
single law firm acting as counsel for the Holders, Blue Sky fees and expenses,
and expenses of any regular or special audits incident to or required by any
such registration, but shall not include Selling Expenses, fees and
disbursements of other counsel for the Holders and the compensation of regular
employees of the Company, which shall be paid in any event by the Company.
 
(x)  “Restricted Securities” shall mean any Registrable Securities required to
bear the legend set forth in Section 6(h) hereof.
 
(xi)  “Rule 144” shall mean Rule 144 as promulgated by the SEC under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the SEC.
 
-10-

--------------------------------------------------------------------------------


(xii)  “Rule 145” shall mean Rule 145 as promulgated by the SEC under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the SEC
 
(xiii)  “Rule 415” shall mean Rule 415 as promulgated by the SEC under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the SEC.
 
(xiv)  “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for any Holder other than the
single counsel representing all Holders pursuant to subsection (ix) above.
 
(b)  Company Registration. 
 
(i)  Company Registration.  If the Company shall determine to register any of
its securities either for its own account or the account of a security holder or
holders, other than a registration relating solely to employee benefit plans, a
registration relating to a corporate reorganization or other Rule 145
transaction, or a registration on any registration form that does not permit
secondary sales, the Company will:
 
(1)  promptly give written notice of the proposed registration to all Holders;
and
 
(2)  use its commercially reasonable efforts to include in such registration
(and any related qualification under Blue Sky laws or other compliance), except
as set forth in Section 5(b)(ii) below, and in any underwriting involved
therein, all of such Registrable Securities as are specified in a written
request or requests made by any Holder or Holders received by the Company within
twenty (20) days after such written notice from the Company is mailed or
delivered.  Such written request may specify all or a part of a Holder’s
Registrable Securities.
 
(ii)  Underwriting.  If the registration of which the Company gives notice is
for a registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to
Section 5(b)(i).  In such event, the right of any Holder to registration
pursuant to this Section 5 shall be conditioned upon such Holder’s participation
in such underwriting and the inclusion of such Holder’s Registrable Securities
in the underwriting to the extent provided herein.  All Holders proposing to
distribute their securities through such underwriting shall (together with the
Company and the Other Selling Stockholders, if any, distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected by the Company.  Notwithstanding any other provision of this
Section 5(b), if the underwriters advise the Company in writing that marketing
factors require a limitation on the number of shares to be underwritten, the
underwriters may (subject to the limitations set forth below) exclude all
Registrable Securities from, or limit the number of Registrable Securities to be
included in, the registration and underwriting.  The Company shall so advise all
holders of securities requesting registration, and the number of
 
-11-

--------------------------------------------------------------------------------


shares of securities that are entitled to be included in the registration and
underwriting shall be allocated, as follows: (i) first, to the Company for
securities being sold for its own account; (ii) second, to the Holders
requesting to include Registrable Securities in such registration statement
based on the pro rata percentage of Registrable Securities held by such persons,
assuming conversion; and (iii) third, to the holders requesting to include Other
Shares in such registration statement based on the pro rata percentage of Other
Shares held by such persons.  The Registrable Securities, Other Shares or other
securities so excluded shall also be withdrawn from such registration.  If a
person who has requested inclusion in such registration as provided above does
not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice from the Company or the underwriter.  If
shares are so withdrawn from the registration and if the number of shares of
Registrable Securities and Other Shares to be included in such registration was
previously reduced as a result of marketing factors, the Company shall then
offer to all persons who have retained the right to include securities in the
registration the right to include additional securities in the registration in
an aggregate amount equal to the number of shares so withdrawn, with such shares
to be allocated among the persons requesting additional inclusion, in the manner
set forth above.
 
(iii)  Right to Terminate Registration.  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 5(b)
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.
 
(c)  Expenses of Registration.  All Registration Expenses incurred in connection
with  registrations pursuant to this Section 5 shall be borne by the
Company.  All Selling Expenses relating to securities registered on behalf of
the Holders shall be borne by the holders of securities included in such
registration pro rata among each other on the basis of the number of Registrable
Securities and Other Shares so registered.
 
(d)  Registration Procedures.  In the case of each registration effected by the
Company pursuant to this Section 5, the Company will keep each Holder advised in
writing as to the initiation of each registration and as to the completion
thereof.  At its expense, the Company will use its commercially reasonable
efforts to:
 
(i)  Keep such registration effective for a period ending on the earlier of the
date which is one hundred and twenty (120) days from the effective date of the
registration statement or such time as the Holder or Holders have completed the
distribution described in the registration statement relating thereto;
 
(ii)  Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (i) above;
 
-12-

--------------------------------------------------------------------------------


(iii)  Furnish such number of prospectuses, including any preliminary
prospectuses, and other documents incident thereto, including any amendment of
or supplement to the prospectus, as a Holder from time to time may reasonably
request;
 
(iv)  Use its reasonable efforts to register and qualify the securities covered
by such registration statement under such other securities or Blue Sky laws of
such jurisdiction as shall be reasonably requested by the Holders; provided,
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions;
 
(v)  Notify each seller of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in light of the circumstances then existing, and
following such notification promptly prepare and furnish to such seller a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in light of the circumstances then existing;
 
(vi)  Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange or automated quotation system such as the
Nasdaq on which similar securities issued by the Company are then listed, if
any; and
 
(vii)  In connection with any underwritten offering pursuant to a registration
statement filed pursuant to this Section 5, enter into an underwriting agreement
in form reasonably necessary to effect the offer and sale of Common Stock,
provided such underwriting agreement contains reasonable and customary
provisions, and provided further, that each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement.
 
(e)  Indemnification. 
 
(i)  To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, each of its officers, directors and partners, legal
counsel, and accountants and each person controlling such Holder within the
meaning of Section 15 of the Securities Act, with respect to which registration,
qualification, or compliance has been effected pursuant to this Section 5, and
each underwriter, if any, and each person who controls within the meaning of
Section 15 of the Securities Act any underwriter, against all expenses, claims,
losses, damages, and liabilities (or actions, proceedings, or settlements in
respect thereof) arising out of or based on: (i) any untrue statement (or
alleged untrue statement) of a material fact contained or incorporated by
reference in any prospectus, offering circular, or other document (including any
related registration statement, notification, or the like) incident to any such
registration, qualification, or compliance, (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
 
-13-

--------------------------------------------------------------------------------


necessary to make the statements therein not misleading, or (iii) any violation
(or alleged violation) by the Company of the Securities Act, any state
securities laws or any rule or regulation thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any offering covered by such registration, qualification, or compliance, and the
Company will reimburse each such Holder, each of its officers, directors,
partners, legal counsel, and accountants and each person controlling such
Holder, each such underwriter, and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, loss,
damage, liability, or action; provided that the Company will not be liable in
any such case to the extent that any such claim, loss, damage, liability, or
action arises out of or is based on any untrue statement or omission based upon
written information furnished to the Company by such Holder, any of such
Holder’s officers, directors, partners, legal counsel or accountants, or any
person controlling such Holder, such underwriter or any person who controls any
such underwriter and stated to be specifically for use therein; and provided,
further that, the indemnity agreement contained in this Section 5(e)(i) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld).
 
(ii)  To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification, or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, officers, partners, legal counsel,
and accountants and each underwriter, if any, of the Company’s securities
covered by such a registration statement, each person who controls the Company
or such underwriter within the meaning of Section 15 of the Securities Act, each
other such Holder, and each of their officers, directors, and partners, and each
person controlling such other Holder, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on: (i) any
untrue statement (or alleged untrue statement) of a material fact contained or
incorporated by reference in any such registration statement, prospectus,
offering circular, or other document, or (ii) any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, and will reimburse the Company and
such Holders, directors, officers, partners, legal counsel, and accountants,
persons, underwriters, or control persons for any legal or any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability, or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder and stated to be specifically for use therein; provided, however,
that the obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages, or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided that in
no event shall any indemnity under this Section 5(e) exceed the net proceeds
from the offering received by such Holder.
 
(iii)  Each party entitled to indemnification under this Section 5(e) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the
 
-14-

--------------------------------------------------------------------------------


 “Indemnifying Party”) promptly after such Indemnified Party has actual
knowledge of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of such claim or any litigation
resulting therefrom; provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and providedfurther that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Section 5(e), to the extent such failure is not
prejudicial.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.
 
(iv)  If the indemnification provided for in this Section 5(e) is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage, or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations.  The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.
 
(v)  Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(f)  Information by Holder.  Each Holder of Registrable Securities shall furnish
to the Company such information regarding such Holder and the distribution
proposed by such Holder as the Company may reasonably request in writing and as
shall be reasonably required in connection with any registration, qualification,
or compliance referred to in this Section 5.
 
(g)  Restrictions on Transfer.  The holder of each certificate representing
Registrable Securities by acceptance thereof agrees to comply in all respects
with the provisions of this Section 5(g).  Each Holder agrees not to make any
sale, assignment, transfer, pledge or other disposition of all or any portion of
the Restricted Securities, unless and until (x) the transferee
 
-15-

--------------------------------------------------------------------------------


thereof has agreed in writing for the benefit of the Company to take and hold
such Restricted Securities subject to, and to be bound by, the terms and
conditions set forth in this Agreement, including, without limitation, this
Section 5, and (y) such transfer complies in all respects with Section 6(g).
 
(h)  Rule 144 Reporting.  With a view to making available the benefits of
certain rules and regulations of the SEC that may permit the sale of the
Restricted Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:
 
(i)  Make and keep public information regarding the Company available as those
terms are understood and defined in Rule 144 under the Securities Act;
 
(ii)  File with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and
 
(iii)  So long as a Holder owns any Restricted Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act, a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed as a Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing a Holder to sell any such securities without registration.
 
(i)  Delay of Registration.  No Holder shall have any right to take any action
to restrain, enjoin, or otherwise delay any registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 5.
 
(j)  Transfer or Assignment of Registration Rights.  The rights to cause the
Company to register securities granted to a Holder by the Company under this
Section 5 may be transferred or assigned by a Holder only to a transferee or
assignee of not less than 100,000 shares of Registrable Securities (as presently
constituted and subject to subsequent adjustments for stock splits, stock
dividends, reverse stock splits, and the like); provided that (i) such transfer
or assignment of Registrable Securities is effected in accordance with the terms
of Section 5(g) hereof and applicable securities laws, (ii) the Company is given
written notice prior to said transfer or assignment, stating the name and
address of the transferee or assignee and identifying the securities with
respect to which such registration rights are intended to be transferred or
assigned and (iii) the transferee or assignee of such rights assumes in writing
the obligations of such Holder under this Agreement, including without
limitation the obligations set forth in Section 5(g).
 
(k)  Termination of Registration Rights.  The right of any Holder to request
registration or inclusion in any registration pursuant to this Section 5 shall
terminate on the earlier of (i) such date on which all shares of Registrable
Securities held by such Holder may immediately be sold under Rule 144 during any
ninety (90)-day period, and (ii) three (3) years after the Closing Date.
 
6.  COVENANTS. 
 
-16-

--------------------------------------------------------------------------------


(a)  Satisfaction of Conditions.  The parties shall use their best efforts to
satisfy in a timely manner each of the conditions set forth in Section 7 and
Section 8 of this Agreement.
 
(b)  Form D; Blue Sky Laws.  The Company agrees to file a Form D with respect to
the Notes as required under Regulation D and to provide upon request a copy
thereof to each Purchaser promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Notes and the Conversion Shares for sale
to the Purchasers pursuant to this Agreement and under the Securities Act, the
Exchange Act and applicable securities or Blue Sky laws of the states of the
United States or obtain exemption therefrom, and shall provide upon request
evidence of any such action so taken to each Purchaser on or prior to the
Closing Date.
 
(c)  Expenses.  All fees, costs and expenses (including attorneys’ fees and
expenses) incurred by any party hereto in connection with the preparation,
negotiation and execution of this Agreement and the exhibits and schedules
hereto and the consummation of the transactions contemplated hereby and thereby
(including the costs associated with any filings with, or compliance with any of
the requirements of, any governmental authorities), shall be the sole and
exclusive responsibility of such party.
 
(d)  Listing of Conversion Shares.  The Company shall use its best efforts to
cause the Conversion Shares to be authorized for quotation or listing on the
Nasdaq or such other automated quotation system or securities exchange on which
similar securities issued by the Company are then listed, if any.
 
(e)  Forms 13D or 13G.  Each Purchaser shall, when and as required, file with
the SEC any reports regarding its ownership of the Company’s Common Stock as
required by Section 13(d) or Section 13(g) of the Exchange Act and the rules and
regulations promulgated thereunder.
 
(f)  Reporting Obligations Pursuant to Section 16.  Each Purchaser shall, when
and as required, file with the SEC any reports required to be filed pursuant to
Section 16(a) of the Exchange Act, and the rules and regulations promulgated
thereunder, by such Purchaser, its officers, directors, employees or Affiliates
within the time such filings are required to be made and to provide the Company
with a copy of all such filings promptly thereafter.
 
(g)  Restricted Securities.  No Purchaser may sell, offer to sell, assign,
pledge, hypothecate or otherwise transfer any of the Notes or the Conversion
Shares unless (i) pursuant to an effective registration statement under the
Securities Act, (ii) such Purchaser provides the Company with an opinion of
counsel, in a generally acceptable form, to the effect that a sale, assignment
or transfer of the Notes or the Conversion Shares, as applicable, may be made
without registration under the Securities Act, or (iii) such Purchaser provides
the Company with an opinion of counsel that (A) the Purchaser is or is not an
“affiliate” for purposes of Rule 144, and (B) the Notes or the Conversion
Shares, as applicable, can be sold pursuant to Rule 144 under the Securities
Act.  Notwithstanding anything to the contrary contained in this Agreement, such
Purchaser may transfer (without restriction and without the need for an opinion
of counsel) the Notes and the Conversion Shares to its Affiliates (as such term
is defined in Rule 405 promulgated by the SEC under the
 
-17-

--------------------------------------------------------------------------------


Securities Act; provided that such Affiliate is an “accredited investor” under
Regulation D and such Affiliate agrees to be bound by the terms and conditions
of this Agreement (and any such Affiliate will following any such transfer be
considered a “Purchaser” hereunder for all purposes).
 
(h)  Legends.  Each Purchaser agrees that Notes and the certificates for the
Conversion Shares shall bear the following legend:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION THEREFROM.”
 
In addition, each Purchaser agrees that the Company may place stop transfer
orders with its transfer agents with respect to the Notes and the Conversion
Shares.  The appropriate portion of the legend and the stop transfer orders will
be removed promptly upon delivery to the Company of such satisfactory evidence
as described in Section 6(g) or otherwise as reasonably may be required by the
Company that such legend or stop orders are not required to ensure compliance
with the Securities Act.
 
(i)  Material Confidential Information. 
 
(i)  In connection with the Purchasers’ decision-making with respect to their
acquisition or conversion of the Notes the Company may furnish to the Purchasers
and their officers, directors, employees and agents, if applicable (collectively
referred to as “Purchasers andAgents”) financial and other information which has
not theretofore been made available to the public (“Material Confidential
Information”).  The Purchasers and Agents shall treat all such Material
Confidential Information in accordance with the provisions of this Agreement and
agree to take or abstain from taking certain other actions herein set
forth.  The term “Material Confidential Information” does not include
information which (i) was already in the Purchasers’ or Agents’ possession prior
to the disclosure by the Company of the Material Confidential Information,
provided that such information is not known by the Purchasers and Agents to be
subject to another confidentiality agreement with or other obligation of secrecy
to the Company or another party, (ii) becomes generally available to the public
other than as a result of disclosure by the Purchasers or Agents or (iii)
becomes available to Purchasers and Agents on a non-confidential basis from a
source other than the Company or its advisors, provided that such source is not
known to the Purchasers or Agents to be bound by a confidentiality agreement
with or other obligation of secrecy to the Company or another party.  The
Purchasers agree that the Company’s Material Confidential Information,
including, without limitation, the Company’s financial condition and the
progress and conduct of the Company’s business and operations, will be used
solely for the purpose of monitoring the Purchasers’ holdings of the Notes, the
conversion of the Notes, and monitoring of the Purchasers’ holding of the
Conversion Shares.  The Purchasers also agree that the Purchasers and
 
-18-

--------------------------------------------------------------------------------


Agents will not disclose any of the Company’s Material Confidential Information
now or hereafter received or obtained from the Company or its representatives to
any third party or otherwise use or permit the use of the Material Confidential
Information, except as permitted herein or as required by applicable law or
legal process, without the prior written consent of the Company; provided,
however, that any such Material Confidential Information of the Company may be
disclosed to such of the Purchasers’ representatives who need to know such
information for the purpose of monitoring the Purchasers’ investment in the
Notes and the Conversion Shares, in which case it is understood that the
Purchasers’ representatives, directors, officers, employees, agents and
advisors, if applicable, shall be informed by the Purchasers of the confidential
nature of such information and shall be directed by the Purchasers to treat such
information confidentially.  In the event that the Purchasers and Agents or any
of their representatives becomes legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
other demand or rules and regulations under the federal securities laws or
similar process) to disclose any of the Material Confidential Information, the
Purchasers and Agents shall provide the Company with prompt prior written notice
of such requirement prior to such disclosure.  In the event that a protective
order or other remedy is not obtained, or that the Company waives compliance
with the provisions hereof, each Purchaser agrees to furnish only that portion
of the Material Confidential Information which such Purchaser is legally
required to furnish and, where appropriate, to exercise the Purchasers’ and
Agents’ reasonable efforts to obtain assurances that confidential treatment will
be accorded such Material Confidential Information.
 
(j)  Market-Standoff.  Subject to the rights of each Purchaser set forth in
Section 5, if requested by the Company and an underwriter of Common Stock (or
other securities) of the Company, each Purchaser shall not sell or otherwise
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
of any Common Stock (or other securities) of the Company held by such Purchaser
(other than those included in the registration) during the ninety (90)  day
period following the effective date of a registration statement of the Company
filed under the Securities Act (or such other period as may be requested by the
Company or an underwriter to accommodate regulatory restrictions on (i) the
publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in NASD Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor
provisions or amendments thereto), provided that: all officers and directors of
the Company and holders of at least one percent (1%) of the Company’s voting
securities are bound by and have entered into similar agreements.  The
obligations described in this Section 6(j) shall not apply to a registration
relating solely to employee benefit plans on Form S-l or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a transaction on Form S-4 or similar forms that may be promulgated in the
future. The Company may impose stop-transfer instructions and may stamp each
such certificate with the second legend with respect to the shares of Common
Stock (or other securities) subject to the foregoing restriction until the end
of such ninety (90) day (or other) period. Each Holder agrees to execute a
market standoff agreement with said underwriters in customary form consistent
with the provisions of this Section 6(j).
 
-19-

--------------------------------------------------------------------------------


 
7.  CONDITIONS TO THE PURCHASER’S OBLIGATIONS AT CLOSING.  The obligations of
each Purchaser under Sections 1 and 2 of this Agreement are subject to the
fulfillment or waiver, at or before the Closing, of each of the following
conditions:
 
(a)  Representations and Warranties True.  Except as set forth in the Disclosure
Schedule, each of the representations and warranties of the Company contained in
Section 3 shall be true and correct in all material respects on and as of the
date hereof and on and as of the date of the Closing, with the same effect as
though such representations and warranties had been made as of the Closing.
 
(b)  Performance.  The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein.
 
(c)  Compliance Certificate.  The Company will have delivered to such Purchaser
at the Closing a certificate signed on its behalf by its Chief Financial Officer
certifying that the conditions specified in Sections 7(a) and 7(b) hereof have
been fulfilled.
 
(d)  Opinion of Company Counsel.  Such Purchaser will have received an opinion
on behalf of the Company, dated as of the date of the Closing, from Wilson
Sonsini Goodrich & Rosati, Professional Corporation, counsel to the Company, in
the form attached as Exhibit A.
 
(e)  Absence of Litigation.  No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.
 
(f)  Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto will be reasonably satisfactory in form and substance to the
Purchasers and to the Purchasers’ legal counsel, and the Purchaser will have
received all such counterpart originals and certified or other copies of such
documents as it may reasonably request.
 
(g)  Consents.  The Company shall have obtained any and all consents, permits
and waivers necessary or appropriate for the performance by the Company of its
obligations pursuant to the Transaction Documents, including the consent and
waiver of JP Morgan Chase Bank, N.A. in form and substance reasonably
satisfactory to the Purchasers.
 
(h)  Delivery of the Notes.  The Company shall have delivered to each Purchaser,
against delivery of payment of the amount set forth opposite such Purchaser’s
name on Schedule A, a signed original Note issued in the name of each Purchaser,
with the initial principal amount set forth opposite such Purchaser’s name on
Schedule A.
 
-20-

--------------------------------------------------------------------------------


(i)  UCC-1 Filings.  UCC-1 financing statements evidencing the security
interests granted to the Purchasers pursuant to the Security Agreement, in form
and substance reasonably satisfactory to the Purchasers, shall have been filed
with the Secretary of State for the State of Delaware.
 
(j)  Other Actions.  The Company shall have executed such certificates,
agreements, instruments and other documents, and taken such other actions as
shall be customary or reasonably requested by the Purchasers in connection with
the transactions contemplated hereby.
 
8.  CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING.  The obligations of the
Company to the Purchasers under Sections 1 and 2 of this Agreement are subject
to the fulfillment or waiver, on or before the Closing, of each of the following
conditions:
 
(a)  Representations and Warranties True.  The representations and warranties of
the Purchasers contained in Section 4 shall be true and correct in all material
respects on and as of the date hereof, and on and as of the date of the Closing
with the same effect as though such representations and warranties had been made
as of the Closing.
 
(b)  Performance.  The Purchasers shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by them on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.
 
(c)  Securities Exemptions.  The offer and sale of the Notes to the Purchasers
pursuant to this Agreement and the issuance of the Conversion Shares pursuant to
the Notes shall be exempt from the registration requirements of the Securities
Act and the registration and/or qualification requirements of all applicable
state securities laws.
 
(d)  Payment of Purchase Price.  The Purchasers shall have delivered to the
Company same day funds in full payment of the purchase price as specified in
Section 1(b).
 
(e)  Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto will be reasonably satisfactory in form and substance to the
Company and to the Company’s legal counsel, and the Company will have received
all such counterpart originals and certified or other copies of such documents
as it may reasonably request.
 
(f)  Purchaser Questionnaires.  Each Purchaser shall have executed and delivered
to the Company a Purchaser Questionnaire, in the form attached hereto as
Exhibit C, pursuant to which each Purchaser shall provide information necessary
to confirm such Purchaser’s status as an “accredited investor” (as such term is
defined in Rule 501 promulgated under the Securities Act).
 
(g)  Absence of Litigation.  No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the
 
-21-

--------------------------------------------------------------------------------


Closing, shall have been instituted before any court, arbitrator or governmental
body, agency or official and shall be pending.
 
(h)  Other Actions.  The Purchasers shall have executed such certificates,
agreements, instruments and other documents, and taken such other actions as
shall be customary or reasonably requested by the Company in connection with the
transactions contemplated hereby.
 
9.  RIGHT OF FIRST REFUSAL
 
The Company hereby grants to each Purchaser who purchases $3,000,000 or more in
aggregate principal amount of Notes pursuant to this Agreement (the
“Significant Purchasers”), the right of first refusal to purchase its pro rata
share of New Securities (as defined in this Section 9) which the Company may,
from time to time, propose to sell and issue after the date of this Agreement. A
Significant Purchaser’s pro rata share, for purposes of this right of first
refusal, is equal to the ratio of (a) the number of shares of Common Stock
issued upon conversion of the Notes purchased by such Purchaser, as determined
immediately prior to the issuance of New Securities, to (b) the total number of
shares of Common Stock outstanding immediately prior to the issuance of New
Securities (assuming full conversion of all Notes).  Significant Purchasers who
have not converted all or part of their Note to Common Stock prior to the
issuance of New Securities shall not be entitled to any right of first refusal
pursuant to this Section 9 with respect to such New Securities.
 
(i)  “New Securities” shall mean any capital stock (including Common Stock
and/or Preferred Stock) of the Company whether now authorized or not, and
rights, convertible securities, options or warrants to purchase such capital
stock, and securities of any type whatsoever that are, or may become,
exercisable or convertible into capital stock; provided that the term “New
Securities” does not include:
 
(1)  the Notes and the Conversion Shares;
 
(2)  securities issued or issuable to officers, employees, directors,
consultants, placement agents, and other service providers of the Company (or
any subsidiary) pursuant to stock grants, option plans, purchase plans,
agreements or other employee stock incentive programs or arrangements approved
by the Board of Directors of the Company;
 
(3)  securities issued pursuant to the conversion or exercise of options,
warrants or any other convertible or exercisable securities outstanding as of
this date of this Agreement;
 
(4)  securities issued or issuable as a dividend or distribution on Preferred
Stock or Common Stock of the Company or pursuant to any stock split or
recapitalization of the Company;
 
(5)  securities offered pursuant to a bona fide, firmly underwritten public
offering pursuant to a registration statement filed under the Securities Act;
 
-22-

--------------------------------------------------------------------------------


(6)  securities issued or issuable pursuant to the acquisition of another
corporation by the Company by merger, purchase of substantially all of the
assets or other reorganization or to a joint venture agreement, provided, that
such issuances are approved by the Board of Directors of the Company;
 
(7)  securities issued or issuable to banks, equipment lessors or other
financial institutions pursuant to a commercial leasing or debt financing
transaction approved by the Board of Directors of the Company;
 
(8)  securities issued or issuable in connection with sponsored research,
collaboration, technology license, development, OEM, marketing or other similar
agreements or strategic partnerships approved by the Board of Directors of the
Company;
 
(9)  securities issued to suppliers or third party service providers in
connection with the provision of goods or services pursuant to transactions
approved by the Board of Directors of the Company;
 
(10)  securities of the Company which are otherwise excluded by the affirmative
vote or consent of the Significant Purchasers; and
 
(11)  any right, option or warrant to acquire any security convertible into the
securities excluded from the definition of New Securities pursuant to
subsections (1) through (10) above.
 
(ii)  In the event the Company proposes to undertake an issuance of New
Securities, it shall give each Significant Purchaser written notice of its
intention, describing the type of New Securities, and their price and the
general terms upon which the Company proposes to issue the same. Each
Significant Purchaser shall have twenty (20) days after any such notice is
mailed or delivered to agree to purchase such Significant Purchaser’s pro rata
share of such New Securities for the price and upon the terms specified in the
notice by giving written notice to the Company, in substantially the form
attached hereto as Schedule D, and stating therein the quantity of New
Securities to be purchased.
 
(iii)  In the event a Significant Purchaser fails to exercise fully its right of
first refusal within said twenty (20) day period (the “Election Period”), the
Company shall have ninety (90) days thereafter to sell or enter into an
agreement (pursuant to which the sale of New Securities covered thereby shall be
closed, if at all, within ninety (90) days from the date of said agreement) to
sell that portion of the New Securities with respect to which the Significant
Purchasers’ right of first refusal option set forth in this Section 9 was not
exercised, at a price and upon terms no more favorable to the purchasers thereof
than specified in the Company’s notice to Significant Purchasers delivered
pursuant to this Section 9.  In the event the Company has not sold within such
ninety (90) day period following the Election Period, or such ninety (90) day
period following the date of said agreement, the Company shall not thereafter
issue or sell any New Securities, without first again offering such securities
to the Significant Purchasers in the manner provided in this Section 9.
 
-23-

--------------------------------------------------------------------------------


(iv)  The right of first refusal granted under this Agreement shall expire upon
the third anniversary of the date of this Agreement.
 
10.  MISCELLANEOUS. 
 
(a)  Successors and Assigns.  The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.
 
(b)  Governing Law.  This Agreement will be governed by and construed under the
internal laws of the State of New York, without reference to principles of
conflict of laws or choice of laws.
 
(c)  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
 
(d)  Headings.  The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.  All references in this Agreement to sections, paragraphs, exhibits
and schedules will, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by this reference.
 
(e)  Notices.  Any notice required or permitted under this Agreement shall be
given in writing, shall be effective when received, and shall in any event be
deemed received and effectively given upon personal delivery to the party to be
notified or three (3) business days after deposit with the United States Post
Office, by registered or certified mail, postage prepaid, or one (1) business
day after deposit with a nationally recognized courier service such as Federal
Express for next business day delivery under circumstances in which such service
guarantees next business day delivery, or one (1) business day after facsimile
with copy delivered by registered or certified mail, in any case, postage
prepaid and addressed to the party to be notified at the address indicated for
such party on the signature pages hereto or on Schedule A or at such other
address as the Purchaser or the Company may designate by giving at least ten
(10) days advance written notice pursuant to this Section 10(e).
 
(f)  Amendments and Waivers.  This Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and the holders of Notes representing at least a majority
of the total aggregate principal amount of Notes then outstanding (excluding any
of such shares that have been sold in a transaction in which registration rights
are not assigned in accordance with this Agreement or sold to the public
pursuant to SEC Rule 144 or otherwise).  Any amendment or waiver effected in
accordance with this Section 10(f) will be binding upon the Purchasers, the
Company and their respective successors and assigns.
 
(g)  Severability.  If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of this Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.
 
-24-

--------------------------------------------------------------------------------


(h)  Entire Agreement.  This Agreement, the Notes and the Security Agreement
together with all exhibits and schedules hereto and thereto constitutes the
entire agreement and understanding of the parties with respect to the subject
matter hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the parties with
respect to the subject matter hereof.
 
(i)  Further Assurances.  From and after the date of this Agreement upon the
request of the Company or the Purchasers, the Company and the Purchasers will
execute and deliver such instruments, documents or other writings, and take such
other actions, as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement.
 
(j)  Meaning of Include and Including and Beneficial Ownership.  Whenever in
this Agreement the word “include” or “including” is used, it shall be deemed to
mean “include, without limitation” or “including, without limitation,” as the
case may be, and the language following “include” or “including” shall not be
deemed to set forth an exhaustive list.  For purposes of this Agreement,
“beneficial owner,” “beneficially own” and similar words shall have the meaning
ascribed to “beneficial owner” in Rule 13d-3 under the Exchange Act.
 
(k)  Stock Splits, Dividends and other Similar Events.  The provisions of this
Agreement (including the number of shares of Common Stock and other securities
described herein) shall be appropriately adjusted to reflect any stock split,
stock dividend, reorganization or other similar event that may occur with
respect to the Company after the date hereof.
 
[The balance of this page is left blank intentionally.]
 




--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
AVISTAR COMMUNICATIONS CORPORATION
 
By:                                                                    /s/
Robert Habig
 
Name: Robert
Habig                                                                    
 
Title: CFO                                                                    
 
 



      
        [Avistar Convertible Note Purchase Agreement]      
    


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
PURCHASERS:                                                                           BALDWIN
ENTERPRISES, INC.
 
By: /s/ Joseph A.
Orlando                                                                    
 
Name: Joseph A.
Orlando                                                                    
 
Title: Vice
President                                                                    

      
        [Avistar Convertible Note Purchase Agreement]      
    


--------------------------------------------------------------------------------



 
THE GERARD J. BURNETT AND MARJORIE J. BURNETT REVOCABLE TRUST FOR THE BENEFIT OF
GERALD J. AND MARJORIE J. BURNETT
 
By: /s/ G. J.
Burnett                                                                    
 
Name: Gerald J.
Burnett                                                                    
 
Title:
Trustee                                                                    
 


HEINRICHS REVOCABLE TRUST
 
By: /s/ R. Stephen
Heinrichs                                                                    
 
Name: R. Stephen
Heinrichs                                                                    
 
Title:
Trustee                                                                    
 


 
THE CAMPBELL FAMILY 2001 TRUST DATED 2/07/01
 
By: /s/ William L.
Campbell                                                                    
 
Name: William L.
Campbell                                                                    
 
Title:
Trustee                                                                    
 


 
/s/ Simon
Moss                                                                      
SIMON MOSS
 


/s/ Craig
Heimark                                                                      
CRAIG HEIMARK
 


/s/ Darren
Innes                                                                      
DARREN INNES
 


WS INVESTMENT COMPANY, LLC (2007A)


 
By: /s/ James A.
Terranova                                                                    
 
Name: James A.
Terranova                                                                    
 
Title:                                                                    


 
WS INVESTMENT COMPANY, LLC (2007D)
 
By: /s/ James A.
Terranova                                                                    
 
Name: James A.
Terranova                                                                    
 
Title:                                                                    
 


 



      
        [Avistar Convertible Note Purchase Agreement]      
    


--------------------------------------------------------------------------------





 
Schedule A
 
Schedule of Purchasers
 


Name of Purchaser
 
Initial Principal Amount and Purchase Price of Note
 
Baldwin Enterprises, Inc.
315 Park Avenue South
New York, NY 10010
 
$4,000,000.00
The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust for the benefit of
Gerald J. and Marjorie J. Burnett
c/o Avistar Communications Corp.
1875 South Grant St
10th Floor
San Mateo CA US 94402
 
$1,540,000.00
Heinrichs Revocable Trust
c/o Avistar Communications Corp.
1875 South Grant St
10th Floor
San Mateo CA US 94402
 
$1,000,000.00
The Campbell Family 2001 Trust dated 2/07/01
c/o Avistar Communications Corp.
1875 South Grant St
10th Floor
San Mateo CA US 94402
 
$100,000.00
Simon Moss
c/o Avistar Communications Corp.
1875 South Grant St
10th Floor
San Mateo CA US 94402
 
$50,000.00
Craig Heimark
c/o Avistar Communications Corp.
1875 South Grant St
10th Floor
San Mateo CA US 94402
 
$200,000.00
Darren Innes
c/o Avistar Communications Corp.
Boston House
3rd Floor
63-64 New Broad Street
London EC2M 1JJ
United Kingdom
 
$59,980.00
WS Investment Company, LLC (2007A)
650 Page Mill Rd.
Palo Alto, CA 94304
 
$40,000.00
WS Investment Company, LLC (2007D)
650 Page Mill Rd.
Palo Alto, CA 94304
$10,000.00
   
TOTAL
 
$6,999,980.00

 


 



      
        [Avistar Convertible Note Purchase Agreement]      
    


--------------------------------------------------------------------------------





 
Schedule B
 
Company Disclosure Schedule


This Disclosure Schedule is made and given pursuant to Section 3 of the
Convertible Note Purchase Agreement, dated as of January __, 2008 (the
“Agreement”), among Avistar Communications Corporation (the “Company”) and the
Purchasers listed on Schedule A thereto.  All capitalized terms used but not
defined herein shall have the meanings as defined in the Agreement, unless
otherwise provided.  The section numbers below correspond to the section numbers
of the representations and warranties in the Agreement; provided, however, that
any information disclosed herein under any section number shall be deemed to be
disclosed and incorporated into any other section number under the Agreement
where such disclosure would be readily apparent.


The information contained herein is disclosed solely for the purposes of the
Agreement, and no information contained herein shall be deemed to be an
admission by any party hereto to any third party of any matter whatsoever,
including without limitation, any violation of law or breach of any
agreement.  The information contained in this Disclosure Schedule is
confidential, proprietary information of the Company, and the Purchasers shall
be obligated to maintain and protect such confidential information.






--------------------------------------------------------------------------------



3(g)


Under the Lease Agreement among the Registrant and Crossroads Associates and
Clocktower Associates dated December 1, 2006, the Company may not make an
assignment or hypothecation without prior written consent.


Under the Company’s Form of Indemnification Agreement, a change in control
changes the method of attorney selection in the case of indemnification of the
individual by the Company.


Under the Settlement Agreement among the Registrant, Collaboration Properties,
Inc. and Polycom, Inc. dated November 12, 2004, the Company may not make an
assignment unless in connection with a disposition of all assets.


Under the Patent Cross-License Agreement Among the Company, Collaboration
Properties, Inc. and Polycom, Inc. dated November 12, 2004, the Company may not
make an assignment without prior written consent.


Under the Patent License Agreement dated May 15, 2006 among the Registrant,
Collaboration Properties, Inc., Sony Corporation and Sony Computer
Entertainment, Inc., any transfer of certain patents is subject to the granted
license as well as the covenant not to sue contained in the agreement.


Under the Patent License Agreement dated February 15, 2007 by and among the
Registrant, Collaboration Properties, Inc., Tandberg ASA, Tandberg Telecom AS,
and Tandberg, Inc., any assignee must agree in writing to become subject to that
agreement.


Under the Patent License Agreement dated May 15, 2007 by and among the
Registrant, Avistar Systems (UK) Limited, and Radvision LTD., an assignment may
only occur upon the transfer of all assets and written notice.


Under the Employment Agreement between Avistar Communications Corporation and
Simon Moss effective July 16, 2007, a change in control would cause 50% of the
options granted to accelerate and become fully vested.


3(h) Litigation has been used in the past and may be considered in the future to
enforce the Company’s rights pertaining to its intellectual property
portfolio.  The entry into litigation to enforce these rights may have a
Material Adverse Effect on the Company.


3(k) (v): On December 7, 2007, the Company received a deficiency letter from The
Nasdaq Stock Market indicating that the Company does not comply with Marketplace
Rule 4310(c)(4), which requires the Company to have a minimum bid price of $1.00
for continued listing.  Subject to the additional listing compliance issue
discussed below, the Company may be provided 180 calendar days, or until June 4,
2008, to regain compliance.
 

--------------------------------------------------------------------------------


On December 13, 2007, the Company received a notice from The Nasdaq Stock Market
stating that Avistar had not regained compliance with Nasdaq Marketplace Rule
4310(c)(3) and, as a result, the Company’s securities are subject to de-listing
from The Nasdaq Capital Market unless the Company appealed the Nasdaq Staff’s
determination to a Nasdaq Listing Qualifications Panel.  The Company requested a
hearing before the Panel to appeal the Nasdaq Staff’s determination, and that
appeal has been scheduled for January 24, 2008. A de-listing of the Company’s
common stock has been stayed, pending the hearing.  The Listing Qualifications
Panel would have authority to grant the Company a further extension of time in
which to regain compliance with the Marketplace Rules, though there can be no
assurance that the Panel will grant a further extension of time.



      
        [Avistar Convertible Note Purchase Agreement]      
    


--------------------------------------------------------------------------------



3(l) See attached table for a listing of trademarks.




Country
Number
Title
Expiration*
US
5,617,539
MULTIMEDIA COLLABORATION SYSTEM WITH SEPARATE DATA NETWORK AND A/V NETWORK
CONTROLLED BY INFORMATION TRANSMITTING ON THE DATA NETWORK
6/7/2016
GB
2,296,620
METHODS AND SYSTEMS FOR MULTIMEDIA COMMUNICATIONS VIA PUBLIC TELEPHONE NETWORKS
10/3/2014
US
5,689,641
MULTIMEDIA COLLABORATION SYSTEM ARRANGEMENT FOR ROUTING COMPRESSED AV SIGNAL
THROUGH A PARTICIPANT SITE WITHOUT DECOMPRESSING THE AV SIGNAL
11/18/20014
GB
2,308,526
METHODS AND SYSTEMS FOR MULTIMEDIA COMMUNICATIONS VIA PUBLIC TELEPHONE NETWORKS.
10/11/2015
US
5,751,338
METHODS AND SYSTEMS FOR MULTIMEDIA COMMUNICATIONS VIA PUBLIC TELEPHONE NETWORKS
5/12/2015
US
5,758,079
CALL CONTROL IN VIDEO CONFERENCING ALLOWING ACCEPTANCE AND IDENTIFICATION OF
PARTICIPANTS IN A NEW INCOMING CALL DURING AN ACTIVE TELECONFERENCE
10/1/2013
GB
2,282,506
TELECONFERENCING SYSTEM
5/27/2014
GB
2,319,135
TELECONFERENCING SYSTEM
5/27/2014
GB
2,319,136
TELECONFERENCING SYSTEM
5/27/2014
GB
2,319,137
TELECONFERENCING SYSTEM
5/27/2014
GB
2,319,138
TELECONFERENCING SYSTEM
5/27/2014
US
5,802,294
TELECONFERENCING SYSTEM IN WHICH LOCATION VIDEO MOSAIC GENERATOR SENDS COMBINED
LOCAL PARTICIPANTS IMAGES TO SECOND LOCATION VIDEO MOSAIC GENERATOR FOR
DISPLAYING COMBINED IMAGES
6/7/2016
CA
2,204,442
MULTIMEDIA COLLABORATION SYSTEM WITH SEPARATE DATA NETWORK AND A/V NETWORK
CONTROLLED BY INFORMATION TRANSMITTING ON THE DATA NETWORK
3/16/2014
US
5,854,893
SYSTEM FOR TELECONFERENCING IN WHICH COLLABORATION TYPES AND PARTICIPANTS BY
NAMES OR ICONS ARE SELECTED BY A PARTICIPANT OF THE TELECONFERENCE
10/1/2013
US
5,867,654
TWO MONITOR VIDEOCONFERENCING HARDWARE
10/1/2013
US
5,884,039
SYSTEM FOR PROVIDING A DIRECTORY OF AV DEVICES AND CAPABILITIES AND CALL
PROCESSING SUCH THAT EACH PARTICIPANT PARTICIPATES TO THE EXTENT OF CAPABILITIES
AVAILABLE
10/1/2013
SG
53,410
PUBLIC DIGITAL TELEPHONE NETWORK AND TELEPHONE UTP LOOP PLANT CARRYING AUDIO,
VIDEO, AND DATA
10/4/2015
US
5,896,500
SYSTEM FOR CALL REQUEST WHICH RESULTS IN FIRST AND SECOND CALL HANDLE DEFINING
CALL STATE CONSISTING OF ACTIVE OR HOLD FOR ITS RESPECTIVE AV DEVICE
10/1/2013
US
5,915,091
SYNCHRONIZATION IN VIDEO CONFERENCING
6/11/2016
US
5,978,835
MULTIMEDIA MAIL, CONFERENCE RECORDING AND DOCUMENTS IN VIDEO CONFERENCING
10/1/2013
CH
690,154
FASCICULE DU BREVET
9/28/2014
CA
2,173,204
MULTIMEDIA COLLABORATION SYSTEM
3/16/2014
US
6,081,291
METHODS AND SYSTEMS FOR MULTIMEDIA COMMUNICATION VIA PUBLIC TELEPHONE NETWORKS
12/30/2014
CA
2,208,987
METHODS AND SYSTEMS FOR MULTIMEDIA COMMUNICATION VIA PUBLIC TELEPHONE NETWORKS
10/4/2015
EP-DE
898,424
MULTIMEDIA COLLABORATION SYSTEM
3/16/2014
EP-FR
898,424
MULTIMEDIA COLLABORATION SYSTEM
3/16/2014
EP-GB
898,424
MULTIMEDIA COLLABORATION SYSTEM
3/16/2014
CA
2,296,182
CALL CONTROL IN VIDEO CONFERENCING ALLOWING ACCEPTANCE AND IDENTIFICATION OF
PARTICIPANTS IN A NEW INCOMING CALL DURING AN ACTIVE TELECONFERENCE
10/3/2014
EP-DE
721,726
VIDEOCONFERENCE SIGNAL SWITCHING WITHOUT DECOMPRESSION
10/3/2014
EP-FR
721,726
VIDEOCONFERENCE SIGNAL SWITCHING WITHOUT DECOMPRESSION
10/3/2014
EP-GB
721,726
VIDEOCONFERENCE SIGNAL SWITCHING WITHOUT DECOMPRESSION
10/3/2014
CA
2,173,209
MULTIMEDIA COLLABORATION SYSTEM
10/3/2014
US
6,212,547
UTP based video and data conferencing
10/1/2013
US
6,237,025
MULTIMEDIA COLLABORATION SYSTEM
10/1/2013
CA
2,296,181
SYSTEM FOR PROVIDING A DIRECTORY OF AV DEVICES AND CAPABILITIES AND CALL
PROCESSING SUCH THAT EACH PARTICIPANT PARTICIPATES TO THE EXTENT OF CAPABILITIES
AVAILABLE
10/3/2014
CA
2,296,185
SYSTEM FOR CALL REQUEST WHICH RESULTS IN FIRST AND SECOND CALL HANDLE DEFINING
CALL STATE CONSISTING OF ACTIVE OR HOLD FOR ITS RESPECTIVE AV DEVICE
10/3/2014
CA
2,296,187
SYNCHRONIZATION IN VIDEO CONFERENCING
10/3/2014
CA
2,296,189
SYSTEM FOR TELECONFERENCING IN WHICH COLLABORATION TYPES AND PARTICIPANTS BY
NAMES OR ICONS ARE SELECTED BY A PARTICIPANT OF THE TELECONFERENCE
10/3/2014
EP-DE
912,056
SYNCHRONIZATION IN A MULTIMEDIA SYSTEM
10/3/2014
EP-FR
912,056
SYNCHRONIZATION IN A MULTIMEDIA SYSTEM
10/3/2014
EP-GB
912,056
SYNCHRONIZATION IN A MULTIMEDIA SYSTEM
10/3/2014
US
6,343,314
REMOTE PARTICIPANT HOLD AND DISCONNECT DURING VIDEOCONFERENCING
10/1/2013
US
6,351,762
METHOD AND SYSTEM FOR LOG-IN-BASED VIDEO AND MULTIMEDIA CALLS
10/1/2013
EP-DE
899,953
PARTICIPANT LOCATION  IN MULTIMEDIA COLLABORATION SYSTEM
10/3/2014
EP-FR
899,953
PARTICIPANT LOCATION  IN MULTIMEDIA COLLABORATION SYSTEM
10/3/2014
EP-GB
899,953
PARTICIPANT LOCATION  IN MULTIMEDIA COLLABORATION SYSTEM
10/3/2014
US
6,426,769
HIGH-QUALITY SWITCHED ANALOG VIDEO COMMUNICATIONS OVER UNSHIELDED TWISTED PAIR
10/1/2013
US
6,437,818
VIDEO CONFERENCING ON EXISTING UTP INFRASTRUCTURE
10/1/2013
CA
2,297,940
TWO MONITOR VIDEOCONFERENCING HARDWARE
3/16/2014
EP-DE
721,725
MULTIMEDIA COLLABORATION SYSTEM
3/16/2014
EP-FR
721,725
MULTIMEDIA COLLABORATION SYSTEM
3/16/2014
EP-GB
721,725
MULTIMEDIA COLLABORATION SYSTEM
3/16/2014
EP-DE
912,055
MULTIMEDIA COLLABORATION SYSTEM
3/16/2014
EP-FR
912,055
MULTIMEDIA COLLABORATION SYSTEM
3/16/2014
EP-GB
912,055
MULTIMEDIA COLLABORATION SYSTEM
3/16/2014
EP-DE
899,952
CALL DETECTION & HANDLING IN MULTIMEDIA COLLABORATION SYSTEM
10/3/2014
EP-FR
899,952
CALL DETECTION & HANDLING IN MULTIMEDIA COLLABORATION SYSTEM
10/3/2014
EP-GB
899,952
CALL DETECTION & HANDLING IN MULTIMEDIA COLLABORATION SYSTEM
10/3/2014
US
6,583,806
VIDEOCONFERENCING HARDWARE
10/1/2013
US
6,594,688
DEDICATED ECHO CANCELER FOR A WORKSTATION
10/1/2013
EP-DE
899,954
MULTIMEDIA MAIL IN A TELECONFERENCING SYSTEM
10/3/2014
EP-FR
899,954
MULTIMEDIA MAIL IN A TELECONFERENCING SYSTEM
10/3/2014
EP-GB
899,954
MULTIMEDIA MAIL IN A TELECONFERENCING SYSTEM
10/3/2014
EP-GB
801,858
PUBLIC DIGITAL TELEPHONE NETWORK AND TELEPHONE UTP LOOP PLANT CARRYING AUDIO,
VIDEO, AND DATA
10/4/2015
US
6,789,105
MULTIPLE-EDITOR AUTHORING OF MULTIMEDIA DOCUMENTS INCLUDING REAL-TIME VIDEO AND
TIME-INSENSITIVE MEDIA
10/1/2013
US
6,816,904
NETWORKED VIDEO MULTIMEDIA STORAGE SERVER ENVIRONMENT
11/4/2018
CA
2,318,395
MULTIFUNCTION VIDEO COMMUNICATIONS SERVICE DEVICE
1/27/2019
US
6,898,620
MULTIPLEXING VIDEO AND CONTROL SIGNALS ONTO UTP
5/22/2018
US
6,959,322
UTP BASED VIDEO CONFERENCING
11/11/2013
US
6,972,786
MULTIMEDIA SERVICES USING CENTRAL OFFICE
12/30/2014
US
7,054,904
MARKING AND SEARCHING
5/4/2015
US
7,185,054
PARTICIPANT DISPLAY AND SELECTION IN VIDEO CONFERENCE CALLS
11/4/2014
GB
1,029,273
VIDEO STORAGE SERVER
11/4/2018
FR
1,029,273
VIDEO STORAGE SERVER
11/4/2018
DE
1,029,273
VIDEO STORAGE SERVER
11/4/2018
US
7,152,093
SYSTEM FOR REAL-TIME COMMUNICATION BETWEEN PLURAL USERS
12/5/2013
US
7,206,809
METHOD FOR REAL-TIME COMMUNICATION BETWEEN PLURAL USERS
11/14/2013
GB
1,307,038
CALL DETECTION & HANDLING IN MULTIMEDIA COLLABORATION SYSTEM
10/3/2014
FR
1,307,038
CALL DETECTION & HANDLING IN MULTIMEDIA COLLABORATION SYSTEM
10/3/2014
DE
1,307,038
CALL DETECTION & HANDLING IN MULTIMEDIA COLLABORATION SYSTEM
10/3/2014
GB
2,296,620
METHOD AND SYSTEM FOR MULTIMEDIA COMMUNICATION VIA PUBLIC TELEPHONE NETWORKS
10/11/2015
 
 
* Expiration dates obtained from Computer Patent Annuities (CPA), Liberation
House, Castle Street, St Helier, JE1 1BL, Jersey. CPA has been managing
CPI/Avistar patent renewals since 1999.
 





3(n) Avistar has granted a security interest to Comerica Bank- California in
certain restricted money market accounts maintained by the Company with Comerica
Bank – California to secure the Company’s obligations with respect to a letter
of credit in the amount of $145,200 issued by such bank to Clemmons Properties
Partners L.P.


3(o) and (u) The Company is currently undergoing a sales and use tax audit by
the State of California, which has resulted in a preliminary estimate for sales
and uses taxes due for the years ended December 31, 2005, 2006 and 2007, of
$38,000.  The Company does not expect the final results of the audit to have a
Material Adverse Effect on the Company.





      
        [Avistar Convertible Note Purchase Agreement]      
    


--------------------------------------------------------------------------------





 
Schedule C
 
Purchasers’ Disclosure Schedule
 


 
Section 4(d)
 
The following Purchasers beneficially own the shares listed opposite their
names:
 


Name
Shares Owned
 
Gerald Burnett             
William Campbell              
R. Stephen Heinrichs            
Craig Heimark               
 
14,213,627
   948,262
5,286,460
    80,088
       

 




--------------------------------------------------------------------------------



 
Schedule D
 
NOTICE AND WAIVER/ELECTION OF
RIGHT OF FIRST REFUSAL
 
I do hereby waive or exercise, as indicated below, my rights of first refusal
under the Convertible Note Purchase Agreement dated as of January 4, 2008 (the
“Agreement”):
 
1.  Waiver of 20 Days’ Notice Period in Which to Exercise Right of First
Refusal: (please check only one)
 
 
(   )
WAIVE in full the 20-day notice period provided to exercise my right of first
refusal granted under the Agreement.

 
 
(   )
DO NOT WAIVE the notice period described above.

 
2.  Issuance and Sale of New Securities:  (please check only one)
 
 
(   )
WAIVE in full the right of first refusal granted under the Agreement with
respect to the issuance of the New Securities.

 
 
(   )
ELECT TO PARTICIPATE in $__________ in New Securities proposed to be issued by
Avistar Communications Corporation, representing less than my pro rata portion
of the aggregate of $__________ in New Securities being offered in the
financing.

 
 
 (   )
ELECT TO PARTICIPATE in my full pro rata portion of the aggregate of
$____________ in New Securities being made available in the financing.

 
Date: ___________,
20__                                                                       ______________________________________
Signature of Stockholder or Authorized
Signatory
 


Title, if applicable
 
This is neither a commitment to purchase nor a commitment to issue the New
Securities described above. Such issuance can only be made by way of definitive
documentation related to such issuance. Avistar will supply you with such
definitive documentation upon request or if you indicate that you would like to
exercise your first offer rights in whole or in part.

      
        [Avistar Convertible Note Purchase Agreement]      
    


--------------------------------------------------------------------------------



Exhibit A
 
Form of Convertible Subordinated Secured Note Due 2010


--------------------------------------------------------------------------------





 
Exhibit B
 
Form of Legal Opinion


--------------------------------------------------------------------------------



 
Exhibit C
 
Purchaser Questionnaire
 


 




--------------------------------------------------------------------------------


